PROVOSTY, J.
The accused was convicted, without capital punishment, of having murdered one Mrs. Jesse Roberts.
He objected to the juror E. H. Buchanan, on the ground that his name did not appear on the venire list, that the name appearing was E. A. Buchanan, and that the person intended to be designated thereby was more probably E. A. Buchan than E. I-I. Buchanan, because a person by the former name had lived in ward 4 a great many years and had but recently moved to ward 7. The learned trial judge was satisfied that E. H. Buchanan was the right man, a conclusion we find no reason for doubting the correctness of.
The court was opened with prayer. This was in the presence of the jury. A minister of the gospel and another witness were allowed, over objection, to 'testify at considerable length to the decedent’s having joined the church shortly before her death, and having attended religious meetings. In his argument to the jury the district attorney brought the element of religion into play by winding up a fervid period with the following:
“You are called upon, gentlemen, to say whether or not under the proof in this ease there is anything to Christian experience and Christianity and whether Christianity in this parish is dead.”
In opening the court with prayer there may be no harm, although we have never heard of such a thing being done before; in showing that the decedent had joined the church, and had thereafter continued to attend church meetings, there may have been no harm; and in this appeal to the religious .sentiment of the jury there may have been no special harm. But while this may be so when these things are considered separately, or disconnectedly, we can readily understand how together, or in combination, their effect might well have been to envelop the trial in an atmosphere of religion, such as might have beclouded the issues, to the dis*67advantage and prejudice of accused, and thus deprived him of the right which an accused has that his trial should be conducted in the clear, unmisted light of the law and the evidence. The transcript leaves the judicial mind in grave doubt whether this ■ did not happen. If this evidence as to the joining of the church, etc., was to have no effect, why introduce it? And if the appeal to the religious sentiment was to have no effect, why make it? The safer course is, we think, to grant a new trial.
The other bills of exception are without merit.
The judgment is therefore set aside, and the case is remanded for trial.
O’NIELL, X, concurs in the decree.